Stacy, C. J.
Tbe question of assault with a deadly weapon was not tbe principal matter debated on the bearing, but rather tbe charge of manslaughter, tbe main contention of tbe State being tbat Bellamy’s death resulted from criminal neglect on tbe part of tbe defendants.
Tbe only evidence to support tbe verdict “guilty of an assault with a deadly weapon” is tbe bare statement of Ed. Perry (repeated on cross-examination) tbat tbe defendant, Watkins, bit tbe deceased on tbe nose with a pair of handcuffs. There is no description by tbe witness of the size of tbe handcuffs, whether large or small, nor of tbeir weight, *694whether heavy or light, nor of their character, whether of metal, leather or rope, nor of the manner of their use, whether a light, glancing or full-faced blow was struck. Nor were the handcuffs themselves offered in evidence. It is not contended that the assault with the handcuffs caused the death of the deceased or contributed thereto.
In this state of the record, we think his honor erred in instructing the jury that “an assault, when made with an instrument such as a pair of handcuffs, would constitute in law an assault with a deadly weapon.” S. v. Smith, 187 N. C., 469, 121 S. E., 181.
Any instrument which is likely to produce death or great bodily harm, under the circumstances of its use, is properly denominated a deadly weapon. S. v. Craton, 28 N. C., 165 at page 179. But where it may ox-may not be likely to produce such results, according to the manner of its use, or the part of the body at which the blow is aimed, its alleged deadly character is one of fact to be determined by the jury. S. v. West, 51 N. C., 505. “Where the deadly character of the weapon is to be determined by the relative size and condition of the parties and the manner in which it is used,” the question is for the jury. S. v. Archbell, 139 N. C., 537, 51 S. E., 801; S. v. Norwood, 115 N. C., 789, 20 S. E., 712; S. v. Huntley, 91 N. C., 621. “If its character as being deadly or not depended upon the facts and circumstances it became a question for the jury with proper instructions from the court.” S. v. Beal, 170 N. C., 764, 87 S. E., 416. See, also, S. v. Hefner, 199 N. C., 778; S. v. Phillips, 104 N. C., 786, 10 S. E., 463; S. v. Porter, 101 N. C., 713, 7 S. E., 902; S. v. Collins, 30 N. C., 407.
There are other exceptions appearing on the l'ecord worthy of consideration, but as they are not likely to ai-ise on another heai-ing, we shall not consider them now.
New trial.